Citation Nr: 0801387	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-32 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as a result of exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1961 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in St. 
Petersburg, Florida, which denied the above claims.

In August 2007, the veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.   A transcript of the hearing has been associated 
with the veteran's claims file.

The issue of service connection for peripheral neuropathy, to 
include as secondary to diabetes mellitus, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service personnel records indicate the veteran was 
stationed with the 6220th Consolidated Aircraft Maintenance 
Squadron, at Yokota Air Force Base, Japan; the 441st  Field 
Maintenance Squadron, at Yokota Air Force Base, Japan; the 
347th Field Maintenance Squadron, at Yokota Air Force Base, 
Japan; and the 18th Field Maintenance Squadron, at Kadena Air 
Force Base, Okinawa.

2.  Service personnel records indicate the veteran had 
temporary duty assignments in Southeast Asia in September 
1967.

3.  The veteran's Armed Forces Of The United States Reports 
Of Transfer Or Discharge (DD Form 214) of record dated from 
1965 to 1968 shows that the veteran received the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal.

4.  The record, including the veteran's testimony, 
satisfactorily establishes the veteran's period of active 
service included duty in the Republic of Vietnam.

5.  The veteran has been diagnosed to have Type 2 diabetes 
mellitus which is presumed to have been incurred in active 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
diabetes mellitus have been met.  38 U.S.C.A. §§ 1116, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the appellant, further 
development under the VCAA or other law would not result in a 
more favorable result for the appellant, or be of assistance 
to this inquiry.

In the decision below, the Board grants the claim of service 
connection for diabetes mellitus.  The RO will be responsible 
for addressing any notice defect with respect to the rating 
and effective date elements when effectuating the award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection may be established for a disease or injury 
resulting in current disability that was incurred in active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

Although not shown in service, service connection may still 
be granted for diabetes mellitus when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  Service connection may be also 
granted for any disease first diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 4.3 (2007).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2007).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2  
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2007).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service.  38 C.F.R. §3.307(a)(6)(ii) (2007).

A review of the veteran's service medical records reveals 
that there is no evidence of diabetes mellitus during the 
veteran's period of active service.

The veteran's DD Form 214 shows that his military 
occupational specialty was a jet engine mechanic.  His last 
duty assignment prior to discharge from service was with the 
18th Field Maintenance Squadron.  He received the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal.  
His service personnel records also show that he had been 
stationed with the 6220th Consolidated Aircraft Maintenance 
Squadron, at Yokota Air Force Base, Japan; the 441st  Field 
Maintenance Squadron, at Yokota Air Force Base, Japan; and 
the 347th Field Maintenance Squadron, at Yokota Air Force 
Base, Japan.

A service performance report dated in February 1968 shows 
that while the veteran was with the 347th Field Maintenance 
Squadron, in September 1967, he had gone on a tour of duty 
deployment to Southeast Asia with a C-130 aircraft.

A Statement of the Service in Southeast Asia dated in 
September 1967 shows that the veteran indicated that he had 
undertaken a temporary duty of 15 days or more in Southeast 
Asia; and/or participated while in temporary duty status as 
an aircrew member in combat missions over hostile areas 
outside of the Republic of Vietnam, from September 2, 1967 to 
September 22, 1967.  He indicated that his organization was 
the 441st  Field Maintenance Squadron.

VA outpatient treatment records dated from December 2003 to 
March 2004 show that the veteran had been diagnosed with Type 
2 diabetes mellitus, which had begun around 1998.  An 
outpatient treatment record dated in March 2004 shows an 
assessment of non-insulin dependent diabetes mellitus which 
was poorly controlled.  He was taking oral hypoglycemic 
medications and was scheduled for diabetic classes.

During the veteran's August 2007 video conference hearing, he 
indicated that during his period of active service he had 
been stationed in Japan where he worked as a jet engine 
mechanic.  He asserted that around September 1967, he was 
sent on a 30 day basic rotation to a station in Cam Rahn Bay 
in the Republic of Vietnam.  The veteran also described that 
he had been diagnosed with diabetes mellitus approximately 10 
years earlier, and that he would take insulin shots and oral 
medication.

A letter from an archivist from the Air Force Historical 
Research Agency received in August 2007 shows that from July 
1967 through September 1967 five men from the Mechanical 
Accessory Repair Shop of the 18th Field Maintenance Squadron 
were assigned on a temporary tour of duty from Japan to 
Southeast Asia.  The identities of these men, however, were 
not recorded.

As is noted above, presumptive service connection is 
warranted for diabetes mellitus for veterans who served in 
the Republic of Vietnam during the period outlined in the 
statute.  The veteran served during the designated dates, and 
as previously set out, the Board considers the veteran's 
description of his duties credible, including that he was 
present in Vietnam.

While further inquiry could be undertaken with a view towards 
development of the claim so as to obtain additional evidence 
as to the whether the veteran had service in the Republic of 
Vietnam, the Board finds probative the fact that the veteran 
had qualified for the Vietnam Service and Republic of Vietnam 
Campaign Medals; that his service personnel records show that 
his duty assignments were consistent with his occupational 
specialty as a jet engine mechanic; and that he had been sent 
on temporary duty to Southeast Asia, which he testified was 
Cam Rahn Bay, Vietnam.  Under the benefit of the doubt rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994). 

All that is required in addition to the presumed exposure is 
evidence demonstrating the veteran was diagnosed with Type 2 
diabetes mellitus subsequent to his service, which would be 
rated as 10 percent disabling.  The veteran's VA outpatient 
treatment records indicated his diabetes mellitus requires 
the use of medications for control of his diabetes.  The 
veteran's symptoms meet and may possibly exceed the criteria 
for a 10 percent disability rating for diabetes mellitus.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (2007).

Service connection for diabetes mellitus, based on presumed 
exposure to herbicides in service, is warranted.  38 C.F.R.  
§§ 3.307, 3.309 (2007).


ORDER

Service connection for Type 2 diabetes mellitus is granted.

REMAND

As to his peripheral neuropathy claim, to include as 
secondary to the now service-connected diabetes mellitus, a 
remand is required prior to further adjudication of this 
matter in order to ensure that there is a complete record 
upon which to decide the veteran's claim to afford him every 
possible consideration.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

The veteran contends that he has peripheral neuropathy that 
is secondary to his service-connected diabetes mellitus.  The 
veteran is currently also service-connected for residuals of 
central cord syndrome of the cervical area, which has been 
described as cervical syringomyelia.  

The VA outpatient treatment records dated from December 2003 
to March 2004 show that the veteran reported experiencing 
numbness in both legs and feet.  A diabetic foot sensory 
examination conducted in February 2004 shows that the veteran 
had partially insensate feet.  However, the competent medical 
evidence of record is unclear as to whether the veteran does, 
in fact, have peripheral neuropathy, and if so, whether it is 
secondary to or aggravated by a service-connected disability.  
As such, on remand, the veteran should be scheduled for a VA 
examination by an examiner that is qualified to render 
medical opinions in the field of endocrinology and diabetes, 
regarding the nature and etiology of his asserted peripheral 
neuropathy.  See 38 C.F.R. § 3.159(c)(4) (2007) (medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim). 

Additionally, during his August 2007 video conference 
hearing, the veteran indicated that he was receiving medical 
treatment for his peripheral neuropathy with his private 
primary physicians in Central Florida, to include a Dr. 
Robinson and physicians from a Nima medical group.  However, 
the reported private medical treatment records have not been 
associated with the veteran's claims file.  On remand, these 
records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will make arrangements to 
obtain from the veteran specific 
information as to treatment associated 
with care given for his peripheral 
neuropathy with his private primary 
physicians in Central Florida, to include 
a Dr. Robinson and physicians from a Nima 
medical group, with dates of treatment and 
any appropriate authorization and consent 
forms.  All identified records should be 
obtained and associated with the claims 
file.

2.  The RO/AMC will make arrangements for 
the veteran to be scheduled for an 
appropriate VA examination to determine 
the onset and/or etiology of any 
peripheral neuropathy found to be present.  
The claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiner in conjunction with 
conducting the examination of the veteran.  
The examiner must state if the claims file 
was reviewed.  All tests deemed necessary 
should be conducted.

The examiner is asked to opine whether it 
is at least as likely as not that any 
peripheral neuropathy had its onset during 
service or is related to any in-service 
disease or injury.  The examiner should 
specifically set forth whether any 
peripheral neuropathy found on examination 
is caused or aggravated (i.e., permanently 
worsened) by a service-connected 
disability, to include his diabetes 
mellitus.  A complete rationale for any 
opinion expressed should be provided in a 
legible report.  

3.  The RO/AMC should then readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative with a 
Supplemental Statement of the Case.  The 
Supplemental Statement of the Case should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


